SOMEEYILLE, J.
— The bill is one for the settlement of a dissolved copartnership, filed against the surviving partner by the personal representative of the deceased partner. Such a suit is barred in equity unless commenced within six years of the last item of debit or credit, or other like partnership transaction, on an account between the partners, from which a promise on the part of the defendant may be implied to pay any balance that might be due by him on final settlement. — Bradford v. Spyker, 32 Ala. 134; Brewer v. Browne, 68 Ala. 210.
Under this rule the present suit is barred, and can not be sustained.
Affirmed.